Citation Nr: 1133188	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-46 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The August 2009 rating decision denied service connection for bilateral hearing loss.  

The Veteran testified at a Travel Board hearing in support of his claim in June 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 60 days to provide the Veteran with time to submit additional medical and lay evidence.  During the 60-day period, he submitted private medical records and statements from T. H., his spouse, and S. D., his sister.  He waived his right to have the evidence initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The Board finds that the further development is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) are negative for any complaint of, or treatment for, bilateral hearing loss.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2010)) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The requirement that a disability be incurred in or aggravated by service does not mean that in-service noise exposure must be the only source of acoustic trauma leading to the development of a Veteran's hearing loss disability; rather, it need only be a contributing source. 

In this case, the Veteran credibly testified in June 2011 that he served aboard a mine sweeping vessel that conducted mine sweeping operations, including the detonation of mines.  A September 1945 service personnel record confirms that the Veteran served on board a mine sweeping vessel during mine sweeping operations at Wotje Atoll, Marshall Islands.  In a July 2010 letter to his Congressman, the Veteran asserted that a specific incident aboard his vessel caused his bilateral hearing loss.  He stated that his vessel discovered a mine that was too close to the hull for the deck guns to be used and that he reportedly used his rifle to detonate the mine.  He asserts that his hearing was damaged as a result of the explosion.  

During his hearing, he testified that after leaving the military, he worked for 33 years in an administrative job in an office setting and was not exposed to noise.  He further reported that, when he hunted recreationally, he always wore hearing protection.  

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  The Veteran has been diagnosed with bilateral hearing loss by a private healthcare provider.  Even though these examination results are in graphical format and have not been converted numerical format, the results reflect that the Veteran's pure tone thresholds meet the requirements of 38 C.F.R. § 3.385 for hearing loss disability in both ears.  See Kelley v Brown, 7 Vet. App. 471, 474 (1995).  His speech recognition scores were less than 92 percent in both ears, also meeting the requirements of section 38 C.F.R. § 3.385.  However, the record does not reveal whether the Maryland CNC test was used to perform this testing.  Recently, in Savage v. Shinseki, 24 Vet. App. 259 (2010), the United States Court of Appeals for Veterans Claims held that when a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or clearly and adequately explain why such clarification is unreasonable.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1) (West 2002); Tyrues v. Shinseki, 23 Vet. App. 166, 184 (2009); 38 C.F.R. §§ 4.2, 19.9(a) (2010).

In light of the Veteran's claimed noise exposure during his military service and the existence of evidence indicating that the Veteran may have a current hearing loss disability, the Board finds that the Veteran should be afforded a VA examination to assess the severity of any hearing loss disability that he may have as well as the likely etiology thereof. 

Moreover, it is unclear whether additional private or VA treatment records exist pertaining to the Veteran's hearing loss.  As such, the Veteran should be asked to identify VA and private healthcare providers and to sign authorization for release of records on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter and request that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not already of record.  Specifically request that the Veteran identify all healthcare providers, both VA and private, who have evaluated and/or treated him for hearing impairment, since June 1946.  If the Veteran has not received VA treatment, he should so indicate.  In particular, ask him to sign authorization for release of information from Eastern Oklahoma Ear, Nose & Throat, Inc., who conducted the audiological examinations in May 2007 and August 2010 (which results are in graphical format), and inquire as to whether these examinations were conducted by state-licensed audiologists, and whether the speech discrimination tests were performed using the Maryland CNC test.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, send the May 2007 and August 2010 private audiogram results to an audiologist or other appropriate clinician to translate the graphical audiogram results into an appropriate numerical format.  If any additional treatment records are received that contain only graphical representations of audiological test results, these should also be sent to an appropriate clinician to be converted to an appropriate numerical format.

3.  After completion of 1 and 2 above, arrange for the Veteran to undergo a VA audiological examination in accord with Training Letter No. 10-02, at an appropriate VA medical facility. 

Advise the Veteran in writing that it is his responsibility to report for the VA examination, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010). 

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail. 

Based on the record review and audiometric testing results, the examiner, in accord with Training Letter No. 10-02, should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent). 

If any hearing loss disability is diagnosed, also with respect to each ear, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such hearing loss had its onset in service or is the result of injury or disease incurred or aggravated during the Veteran's active duty, to include serving aboard a mine sweeping vessel and detonating a nearby mine with a rifle, or was manifested to a compensable degree within one year of the Veteran's discharge on June 25, 1946.  

In making this determination, the examiner is asked to fully address and discuss the Veteran's testimony and lay assertions regarding his experience during and after service.  Specifically, the examiner is asked to address the Veteran's July 2010 letter to his Congressman wherein he describes an incident where he detonated a mine with his rifle because it was too close to the ship to use the deck guns.  

The examiner should prepare a printed report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service treatment and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that any requested opinion cannot be given, the examiner should state the reason(s) why, such as that there is inadequate factual information upon which to base an opinion; the question does not fall within the limits of current medical knowledge or scientific development; the condition manifested in an unusual way such that its cause or origin is unknowable; there are other risk factors for developing the condition; or the question presented is so outside the norm of practice that it is impossible for the clinician to use her or his medical expertise, training, and literature to render an opinion. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claim for service connection, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



